340 S.W.3d 349 (2011)
STATE of Missouri, Respondent,
v.
Marcus N. MITCHELL, Appellant.
No. WD 71540.
Missouri Court of Appeals, Western District.
April 26, 2011.
Laura G. Martin, Kansas City, MO, for appellant.
Shaun J. Mackelprang and James B. Farnsworth, Jefferson City, MO, for respondent.
Before Division Two: JAMES M. SMART, JR., Presiding Judge, MARK D. PFEIFFER, Judge and CYNTHIA L. MARTIN, Judge.

ORDER
PER CURIAM:
Marcus Mitchell appeals his conviction of forcible rape following a jury trial. Mitchell challenges the sufficiency of the evidence to support his conviction. We affirm. Because no jurisprudential purpose would be served by a written opinion, disposition of this matter is made by summary order. Rule 30.25(b).